DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10, 12, 15, 18, 21-23, and 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeBusk (US 2015/0133829).
Regarding claim 1, DeBusk discloses an apparatus for applying negative pressure to a wound, the apparatus comprising:
	a housing 12, 54;
	a negative pressure source 22 at least partially enclosed by the housing and configured to provide negative pressure via a fluid flow path 24 to a wound dressing (20, 21, paragraph 3, figure 1, 9A, 9B);
	a first circuit board assembly (figure 9B) at least partially enclosed by the housing and comprising a first controller 28 configured to control a wound therapy with the wound dressing by activation and deactivation of the negative pressure source (p. 41); and
	a second circuit board assembly 36 at least partially enclosed by the housing (figures 1, 9A, 9B) and in communication with the first circuit board assembly (figure 1), the second circuit board assembly being separate from the first circuit board assembly and comprising a second controller 38 configured to:
	communicate therapy data via a communication network 16, the therapy data being indicative of a characteristic of the wound therapy (p. 69, 70),
	receive an executable command from an electronic device 14, 18, and
	execute the executable command without providing the executable command to the first controller (p. 67, 70).
Regarding claim 2, DeBusk discloses wherein the second controller 38 is configured to receive the executable command from the electronic device 14, 18, via a serial bus electrically connecting the second circuit board assembly and the electronic device (figure 1, p. 42).
Regarding claim 3, DeBusk discloses wherein the second controller is configured to receive the executable command from the electronic device 14, 18, via wireless communication (figure 1).
Regarding claim 4, DeBusk discloses wherein the second controller is configured to wirelessly communicate the therapy data via the communication network (figure 1).
Regarding claim 5, DeBusk discloses wherein the electronic device 14, 18, is not supported by the housing (figure 1).
Regarding claim 6, DeBusk discloses wherein the second controller is configured to receive and execute the executable command without the wound therapy being interrupted (p. 67, 70).
Regarding claim 8, DeBusk discloses wherein the second controller is configured to receive and execute the executable command despite the first controller not being operational (p. 67, 70).
Regarding claim 9, DeBusk discloses wherein the executable command comprises a request for hardware or software version data, and execution of the executable command by the second controller causes the second controller to transmit the hardware or software version data to the electronic device (p. 67, 70).
Regarding claim 10, DeBusk discloses wherein execution of the executable command by the second controller causes the second controller to change a setting associated with operation of the second controller (p. 67, 70).
Regarding claim 12, DeBusk discloses wherein execution of the executable command by the second controller causes the second controller to perform an operation associated with the communication network (figure 1).
Regarding claim 15, DeBusk discloses wherein the second circuit board assembly comprises a modem 46 that includes the second controller (p. 42).
Regarding claim 21, DeBusk discloses a method of operating a wound therapy device comprising a first circuit board assembly (54) and a second circuit board assembly 36 separate from the first circuit board assembly (figures 1, 9B), the method comprising:
	by a first controller 28 mounted to the first circuit board assembly: 
controlling application of negative pressure with a pressure source 22 to a wound dressing 20, 21 (p. 3, figure 1); and 
by a second controller 38 mounted to the second circuit board assembly 36: 
communicating therapy data via a communication network 16, the therapy data being indicative of a characteristic of a wound therapy performed with the pressure source (p. 67, 70), 
receiving an executable command from an electronic device 14, 18, and 
executing the executable command without processing the executable command with the first controller (p. 67, 70).
Regarding claim 22, DeBusk discloses wherein said receiving comprises receiving the executable command from the electronic device via a serial bus electrically connecting the second circuit board assembly and the electronic device (p. 42, figure 1).
Regarding claim 23, DeBusk discloses wherein said receiving comprises receiving the executable command from the electronic device via wireless communication (figure 1).
Regarding claim 25, DeBusk discloses wherein said receiving and executing comprises receiving and executing the executable command without the wound therapy being interrupted (p. 67, 70).
Regarding claim 26, DeBusk discloses wherein said executing comprises executing the executable command to test an operation of the second controller or change a setting associated with operation of the second controller (p. 67).
Regarding claim 27, DeBusk discloses wherein said receiving and executing comprises receiving and executing the executable command despite the first controller not being operational (p. 67, 70).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBusk in view of Manigel (US 2014/0163919).
Regarding claim 7, DeBusk discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the second controller being configured to receive and execute the executable command to test an operation of the second controller. Manigel teaches the use of a controller being configured to receive and execute an executable command to test an operation of the controller (p. 17, claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the second controller being configured to receive and execute the executable command to test an operation of the second controller to the apparatus of DeBusk as taught by Manigel for the purpose of effectively monitoring the functions of the controller. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBusk in view of Allan (US 2015/0343188).
Regarding claim 11, DeBusk discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose execution of the executable command by the second controller causing the second controller to communicate the therapy data via another communication network rather than the communication network. Allan teaches the use of execution of  an executable command by a controller causing the controller to communicate data via another communication network rather than a current communication network (p. 76). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include execution of the executable command by the second controller causing the second controller to communicate the therapy data via another communication network rather than the communication network to the apparatus of DeBusk as taught by Allan for the purpose of effectively communicating between devices. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBusk in view of Lu (US 2011/0225499).
Regarding claim 13, DeBusk discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the executable command being an attention (AT) command or a command of a Hayes command set. Lu teaches the use of an executable command being an attention (AT) command or a command of a Hayes command set (p. 10, 21, 28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the executable command being an attention (AT) command or a command of a Hayes command set to the apparatus of DeBusk as taught by Lu for the purpose of effectively operating the controllers. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBusk in view of Bui (US 2004/0158193).
Regarding claim 18, DeBusk discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the second controller being configured to enter (i) a data mode in which data processed by the second controller is not executed and (ii) a command mode in which data processed by the second controller is executed. Bui teaches the use of a controller being configured to enter (i) a data mode in which data processed by the controller is not executed and (ii) a command mode in which data processed by the controller is executed (p. 47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the second controller being configured to enter (i) a data mode in which data processed by the second controller is not executed and (ii) a command mode in which data processed by the second controller is executed to the apparatus of DeBusk as taught by Bui for the purpose of effectively operating the controllers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANH V LA/                                                                                 Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
August 27, 2022